--------------------------------------------------------------------------------

BOARD ADVISORY AGREEMENT

          This Board Advisory Agreement (“Agreement”) is made and entered into
as of the 18th day of April, 2012 by and between XcelMobility Inc., a Nevada
corporation (the “Company”), and Jack Zwick, an individual (“Advisor”). In
consideration of the mutual promises contained herein, the parties agree as
follows:

1.             Services and Compensation.

               (a) Advisor does hereby consent to act as a Director of the
Company and to perform for the Company the services (“Services”) described in
Exhibit A attached hereto.

               (b) In consideration for the Services, the Company will: (i)
issue Advisor three hundred and sixty thousand (360,000) shares of Company
common stock (the “Restricted Stock”) subject to the conditions hereinafter
provided; (ii) pay Advisor two thousand five hundred dollars ($2,500) per month
commencing April 1, 2012; provided, however, that the monthly cash payment to
Advisor shall be payable once the Company has closed a debt and/or equity
financing of at least two million dollars ($2,000,000) (the “Financing”); and
(iii) provide Advisor with one (1) round trip business class airline ticket per
year to China to attend Company meetings. It is expressly agreed and understood
that the cash compensation payable to Advisor pursuant to Section 1(b)(ii) shall
accrue on a monthly basis prior to the Financing and that all such accrued
amounts shall be payable to Advisor within thirty (30) days of the completion of
the Financing.

               (c) Other than as set forth in Section 1(b) above, any and all
additional compensation payable to Advisor shall be as approved by the Company’s
Board of Directors and shall be consistent with compensation provided to other
independent members of the Company’s Board of Directors and in accordance with
Company policy.

2.             Provisions Regarding Restricted Stock.

               (a) Vesting of Restricted Stock and Stock Certificates.

                         (i) Vesting. The right to unrestricted ownership in the
Restricted Stock under this Agreement shall vest with respect to 1/8th of the
total number of shares of Restricted Stock per quarter from the Vesting
Commencement Date (as defined below) such that all of the Restricted Stock shall
vest on January 1, 2013, subject to Advisor’s continuous service, as described
in Section 2(a)(ii) below. As used herein, the “Vesting Commencement Date” shall
be April 1, 2012. All unvested Restricted Stock shall vest immediately upon a
merger, sale or consolidation of the Company (except to a wholly-owned
subsidiary for the purpose of changing domicile or name) or upon Advisor’s
death.

                         (ii) Permitted Forfeiture of Unvested Restricted Stock.
Advisor acknowledges that if the Restricted Stock has not vested in accordance
with Section 2(a)(i) at such time as Advisor is no longer serving as either a
non-employee director of, an employee of, or active consultant providing
services to the Company or any of its subsidiaries, the Restricted Stock shall
immediately be forfeited and all rights of the Advisor to such Restricted Stock
shall terminate without further obligation on the part of the Company. Upon the
forfeiture of any Restricted Stock, such forfeited Restricted Stock shall be
immediately transferred to the Company without further action by the Company.
The Restricted Stock may not be sold, assigned, pledged, exchanged, hypothecated
or otherwise transferred, encumbered or disposed of to the extent that the
Restricted Stock is subject to vesting and in the event of termination of
employment with or services to the Company or any subsidiary for any reason.

                         (iii) Deliveries by the Company. A certificate
evidencing the Restricted Stock shall be issued by the Company in Advisor’s
name, pursuant to which Advisor shall have voting rights and shall be entitled
to receive all dividends unless and until the shares of Restricted Stock are
forfeited pursuant to this Agreement. The certificate shall bear a legend
evidencing the nature of the Restricted Stock, and the Company may cause the
certificate to be delivered upon issuance to the Secretary of the Company or to
such other depository as may be designated by the Company for safekeeping until
all vesting and forfeiture restrictions lapse pursuant to the terms of this
Agreement. Upon the lapse of the vesting and forfeiture restrictions, the
Company shall cause a new certificate or certificates to be issued without
legend in the name of Advisor.

Page 1 of 7

--------------------------------------------------------------------------------

                    Notwithstanding any other provisions of this Agreement, the
issuance or delivery of the Restricted Stock under this Agreement (whether
vested or unvested) may be postponed for such period as may be required to
comply with applicable requirements of any national securities exchange or any
requirements under any federal or state securities law or regulation. The
Company shall not be obligated to (a) issue or deliver any Restricted Stock if
the issuance or delivery thereof shall constitute a violation of any provision
of any law or regulation of any governmental authority or any national
securities exchange, (b) qualify the issuance of the Restricted Stock in any
jurisdiction, or (c) register the shares of Restricted Stock with the SEC.

               (b) Reservation of Shares. The Company agrees that prior to the
issuance of the Restricted Stock represented by this Agreement, there shall be
reserved for issuance such number of the Company’s authorized and unissued
shares as shall be necessary to allow for the issuance of the Restricted Stock
issuable hereunder.

               (c) Suspension and Cancellation of Stock.

                         (i) In the event the Company reasonably believes
Advisor has committed an act of misconduct including, but limited to acts
specified below, the Company may suspend Advisor’s right in his unvested
Restricted Stock granted hereunder pending final determination by the Board of
the Company (the “Board”). If Advisor is determined by the Board to have:

                              (1) committed an act of embezzlement, fraud,
dishonesty, breach of fiduciary duty to the Company or a subsidiary;

                              (2) deliberately disregarded the rules or policies
of the Company or a subsidiary which resulted in loss, damage or injury to the
Company or a subsidiary;

                              (3) made any unauthorized disclosure of any trade
secret or confidential information of the Company or a subsidiary;

                              (4) induced any partner, collaborator, client or
customer of the Company or a subsidiary to break any contract with the Company
or a subsidiary or induced any principal for whom the Company or a subsidiary
acts as agent to terminate such agency relations;

                              (5) engaged in any substantial conduct which
constitutes unfair competition with the Company or a subsidiary; or

                              (6) violated any requirement of the Foreign
Corrupt Practices Act or any analogous foreign regulations,

neither Advisor nor Advisor’s estate shall be entitled to shares of unvested
Restricted Stock. The determination of the Board shall be final and conclusive.
In making its determination, the Board shall give the Advisor an opportunity to
appear and be heard at a hearing before the full Board and present evidence on
Advisor’s behalf.

               (d) Advisor Representations.

                         (i) Purchase for Own Account. Advisor represents that
he is acquiring the Restricted Stock solely for his own account and beneficial
interest for investment and not for sale or with a view to distribution of the
Restricted Stock or any part thereof, has no present intention of selling (in
connection with a distribution or otherwise), granting any participation in, or
otherwise distributing the same, and does not presently have reason to
anticipate a change in such intention.

Page 2 of 7

--------------------------------------------------------------------------------

                         (ii) Information and Sophistication. Advisor hereby:
(x) acknowledges that he has received all the information he has requested from
the Company and he considers necessary or appropriate for deciding whether to
acquire the Restricted Stock, (y) represents that he has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Restricted Stock and to obtain any additional
information necessary to verify the accuracy of such information and (z) further
represents that he has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risk of this investment.

                         (iii) Ability to Bear Economic Risk. Advisor
acknowledges that investment in the Restricted Stock involves a high degree of
risk, and represents that he is able, without materially impairing his financial
condition, to hold the Restricted Stock for an indefinite period of time and to
suffer a complete loss of his investment.

                         (iv) Further Assurances. Advisor agrees and covenants
that at any time and from time to time he will promptly execute and deliver to
the Company such further instruments and documents and take such further action
as the Company may reasonably require in order to carry out the full intent and
purpose of this Agreement and to comply with state or federal laws or other
regulatory approvals.

               (e) Restricted Securities. Advisor understands that the
Restricted Stock are characterized as “restricted securities” under the
Securities Act of 1933, as amended (“Securities Act”) inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under the Securities Act and applicable regulations thereunder such
securities may be resold without registration under the Securities Act only in
certain limited circumstances. Accordingly, the Restricted Stock, absent an
effective registration statement, can only be sold pursuant to an exemption from
registration, such as Rule 701 or Rule 144 of the Securities Act. Advisor
understands that the Company is under no obligation to register any of the
securities sold hereunder.

               (f) Restrictive Legends and Stop-Transfer Orders.

                         (i) Legends. Advisor understands and agrees that the
Company will place the legend set forth below, as applicable, or similar legends
on any stock certificate(s) evidencing the Restricted Stock, together with any
other legends that may be required by state or federal securities laws, the
Company’s Articles of Incorporation or Bylaws, any other agreement between
Advisor and the Company or any agreement between Advisor and any third party:

> > > THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > > UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). THE SHARES
> > > REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
> > > WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
> > > NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE
> > > REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
> > > SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
> > > THE 1933 ACT.
> > > 
> > > THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VESTING AND
> > > FORFEITURE RESTRICTIONS AS SET FORTH IN THAT CERTAIN BOARD ADVISORY
> > > AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A
> > > COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH
> > > RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES.

Page 3 of 7

--------------------------------------------------------------------------------

                         (ii) Stop Transfer Instructions. Advisor agrees that,
to ensure compliance with the restrictions imposed by this Agreement, the
Company may issue appropriate “stop-transfer” instructions to its transfer
agent, if any, and if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.

                         (iii) Refusal to Transfer. The Company will not be
required (i) to transfer on its books any Restricted Stock that have been sold
or otherwise transferred in violation of any of the provisions of this
Agreement, or (ii) to treat as owner of such Restricted Stock, or to accord the
right to vote or pay dividends, to any purchaser or other transferee to whom
such Restricted Stock have been so transferred.

          (g) Securities Law And Other Regulatory Compliance. The Company shall
not be obligated to issue any Restricted Stock with respect to this Agreement
unless such shares are at that time effectively registered or exempt from
registration under the federal securities laws and the offer and sale of the
shares are otherwise in compliance with all applicable securities laws. Advisor
may be required to furnish representations or undertakings deemed appropriate by
the Company to enable the offer and sale of the shares or subsequent transfers
of any interest in such shares to comply with applicable securities laws.
Evidences of ownership of shares acquired with respect to this Agreement shall
bear any legend required by, or useful for purposes of compliance with,
applicable securities laws or this Agreement.

3.             Confidentiality.

               (a) “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, services, current and prospective clients, client lists,
markets, processes, financial information, marketing, or other business
information developed by the Advisor pursuant to this Agreement or disclosed by
the Company either directly or indirectly in writing, orally or by drawings.

               (b) Advisor will not, during or subsequent to the term of this
Agreement, use the Company’s Confidential Information for any purpose whatsoever
other than the performance of the Services on behalf of the Company or disclose
the Company’s Confidential Information to any third party. It is understood that
said Confidential Information shall remain the sole property of the Company.
Advisor further agrees to take all reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information. Confidential
Information does not include information which (i) is known to Advisor at the
time of disclosure to Advisor by the Company as evidenced by written records of
Advisor, (ii) has become publicly known and made generally available through no
wrongful act of Advisor, or (iii) has been rightfully received by Advisor from a
third party who is authorized to make such disclosure. Without the Company’s
prior written approval, Advisor will not directly or indirectly disclose to
anyone the contents of this Agreement.

               (c) Advisor recognizes that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Advisor agrees that Advisor owes the Company and such third parties,
during the term of this Agreement and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out the Services for the Company consistent with the Company’s
agreement with such third party.

               (d) Upon the termination of this Agreement, or upon the Company’s
earlier request, Advisor will deliver to the Company all of the Company’s
property or Confidential Information that Advisor may have in Advisor’s
possession or control.

Page 4 of 7

--------------------------------------------------------------------------------

4.             Ownership. Advisor agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets conceived, made or discovered by Advisor, solely or in
collaboration with others, during the period of this Agreement which relate in
any manner to the business of the Company that Advisor may be directed to
undertake, investigate or experiment with, or which Advisor may become
associated with in work, investigation or experimentation in the line of
business of Company in performing the Services hereunder are the sole property
of the Company.

5.             Term and Termination.

               (a) Either party may terminate this Agreement immediately for
breach or upon thirty (30) days prior written notice for no reason. In addition,
this Agreement shall terminate in the event of the resignation or removal of
Advisor from the Company’s Board of Directors in accordance with the Company’s
Bylaws, as amended.

               (b) Upon such termination all rights and duties of the parties
toward each other shall cease except: Sections 3 (Confidentiality) and 6
(Independent Contractor) shall survive termination of this Agreement.

6.             Independent Contractor. Advisor shall perform the Services
hereunder as an independent contractor. Advisor acknowledges and agrees that
Advisor is obligated to report as income all compensation received by Advisor
pursuant to this Agreement, and Advisor agrees to and acknowledges the
obligation to pay all self-employment and other taxes thereon. Advisor further
agrees to indemnify the Company and hold it harmless to the extent of any
obligation imposed on Company (i) to pay in withholding taxes or similar items
or (ii) resulting from Advisor’s being determined not to be an independent
contractor.

7.             Miscellaneous.

               (a) Entire Agreement. This Agreement is the entire agreement of
the parties and supersedes any prior or contemporaneous agreements whether oral
or written between them with respect to the subject matter hereof. This
Agreement may be changed only if agreed to in writing by both parties.

               (b) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

               (c) Severability; Conflicts. If any provision of this Agreement
is held to be unenforceable for any reason, such provision shall be adjusted
rather than voided, if possible, in order to achieve the intent of the parties
to the maximum extent possible. In any event, all other provisions of this
Agreement shall be deemed valid and enforceable to the full extent possible.

               (d) Waiver. The waiver of any term or condition contained in this
Agreement by any party to this Agreement shall not be construed as a waiver of a
subsequent breach or failure of the same term or condition or a waiver of any
other term or condition contained in this Agreement.

               (e) Assignment. Neither this Agreement nor any right hereunder or
interest herein may be assigned or transferred by Advisor without the express
written consent of the Company.

               (f) Governing Law. This Agreement shall be governed by the laws
of the State of Nevada, excluding its conflicts of laws provisions.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

Page 5 of 7

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

COMPANY:

XCELMOBILITY INC., a Nevada corporation

  By:           Name: Ronald Edward Strauss     Executive Chairman of the Board
of Directors

ADVISOR:

JACK ZWICK

  By:  

Page 6 of 7

--------------------------------------------------------------------------------

EXHIBIT A

SERVICES

Services. Advisor will render to the Company the following Services:

 * Serve on the Board of Directors of the Company

Page 7 of 7

--------------------------------------------------------------------------------